The record in the case has no caption showing when the term of court began and closed. There are no bills of exception and no statement of fact. The bond is an appearance bond to the district court, and no recognizance or appeal bond bringing the case to this court appears in the record. There is no proper notice of appeal entered in the record. We find the copy of a paper addressed to the county judge giving notice of appeal, and this paper is likewise signed by the county judge without showing that it was entered of record. Other irregularities appear which are not mentioned, because this court has no jurisdiction to pass upon them.
The appeal is dismissed. *Page 472